MacIntyre, J.,
dissenting. Sometimes on a particular point, counsel in good, faith can not agree as to the effect of some of the questions and answers, and the judge is himself somewhat doubtful thereof, and to give this court a true idea and picture of what transpired in the court below allows or requests counsel to incorporate in the brief both the questions and the answers; and where, within reasonable limits, there is room for individual judgment as to what would be: material to be included, I do not think the brief should be treated as no brief. I think the plaintiff in error in this case made a bona fide effort to brief the evidence, and notwithstanding the fact that there are some dialogues and objections of counsel contained therein which were not essential, and at the end of the brief it is recited that the evidence had closed and then further recited the grounds upon which a nonsuit was moved, citing two decisions therefor, and then recited that ground upon which the judge granted the motion for a nonsuit, I do not think it is such a flagrant violation of the statute providing for the making of a brief as to require this court to disregard it and decline to deter: mine the questions involving consideration of the evidence. Guaranty Life Ins. Co. v. Pughsley, 57 Ga. App. 588 (3) (196 S. E. 265); Crumbley v. Brook, 135 Ga. 723, 726 (70 S. E. 655).
I do not think that we should say that it presented so gross a disregard of the statute as to be treated as no brief. Blackburn v. Lee, 137 Ga. 265 (73 S. E. 1); Brown v. State, 163 Ga. 684, 685, 687 (137 S. E. 31). However, I think the case should be affirmed on its merits.